    


Exhibit 10.6


COLONY CAPITAL, INC. 1 
2014 OMNIBUS STOCK INCENTIVE PLAN2 
Section 1.    General Purpose of Plan.
The name of this plan is the Colony Capital, Inc. 2014 Omnibus Stock Incentive
Plan (the “Plan”). The purpose of the Plan is to enable the Company to attract
and retain highly qualified personnel who will contribute to the Company’s
success and to provide incentives to Participants (hereinafter defined) that are
linked directly to increases in stockholder value and will therefore inure to
the benefit of all stockholders of the Company. To accomplish the foregoing, the
Plan provides that the Company may grant awards of Stock, Incentive Stock
Options, Non-Qualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Dividend Equivalent Rights, Cash-Based Awards and
Other Awards (each as hereinafter defined).
Section 2.    Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)“Administrator” means, except as provided in Section 3(a), the Board, or the
compensation committee of the Board or a similar committee performing the
functions of the compensation committee and which is comprised of not less than
two Non‑Employee Directors who are independent.
(b)“Award” means an award of Stock, Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Dividend Equivalent Rights, Cash-Based Award or Other Awards under the Plan.
(c)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
___________________________________
1 Effective June 25, 2018, Colony NorthStar, Inc. changed its name to “Colony
Capital, Inc.”
2 As adjusted to reflect the series of merger and reorganization transactions
(collectively, the “CLNS Merger”) contemplated by that certain Agreement and
Plans of Merger, dated as of June 2, 2016, by and among NorthStar Asset
Management Group Inc. (“NSAM”), Colony Capital, Inc., NorthStar Realty Finance
Corp. and other signatories thereto, as amended from time to time, pursuant to
which Colony Capital, Inc. (fka Colony NorthStar, Inc.) survived the CLNS Merger
and succeeded to the obligations of NSAM under the NorthStar Asset Management
Group Inc. 2014 Omnibus Stock Incentive Plan (the “NSAM Plan”). The Colony
Capital, Inc. 2014 Omnibus Stock Incentive Plan, as adjusted, will govern future
Awards to eligible recipients subsequent to the CLNS Merger. Awards granted
under the NSAM Plan prior to the CLNS Merger will continue to be governed, to
the extent applicable, by the terms of the NSAM Plan prior to the adjustments
made herein.





--------------------------------------------------------------------------------






(d)“Board” means the Board of Directors of the Company.


(e)“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
(f)“Change in Control” means:
(i)The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (i) the then outstanding shares of Stock (the “Outstanding Company
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”), each as determined on a
fully diluted basis; provided, however, that for purposes of this subsection
(i), the following acquisitions shall not constitute a Change in Control: (A)
any acquisition by the Company; (B) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation or
trust controlled by the Company; and (C) any acquisition by any entity pursuant
to a transaction which complies with clauses (A), (B), and (C) of subsection
(iii) of this Section 2(f); or
(ii)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii) Consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
Directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions


2



--------------------------------------------------------------------------------




as their ownership, immediately prior to such Business Combination of the
Outstanding Company Stock and Outstanding Company Voting Securities, as the case
may be; (B) no Person (excluding any corporation or trust resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation or trust resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty-five percent (35%) or more of
the then outstanding shares of the corporation or trust resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation or trust except to the extent that such ownership
existed prior to the Business Combination; and (C) at least a majority of the
members of the board of directors of the corporation or trust resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company and consummation of such transaction.
(g)“CLNS Merger” means the series of merger and reorganization transactions
contemplated by that certain Agreement and Plans of Merger, dated as of June 2,
2016, by and among NSAM, Colony Capital, Inc., NorthStar Realty Finance Corp.
and other signatories thereto, as amended from time to time, pursuant to which
the Company survived the CLNS Merger and succeeded to the obligations of NSAM
under the Plan.
(h)“Code” means the Internal Revenue Code of 1986, as amended from time-to-time,
or any successor thereto.
(i)“Company” means Colony Capital, Inc. (fka Colony NorthStar, Inc.), a Maryland
corporation (or any successor corporation), as successor in interest to NSAM.
(j)“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
(k)“Dividend Equivalent Right” means an Award entitling the Participant to
receive credits based on cash dividends that would have been paid on the shares
of Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the Participant.
(l)“Effective Date” means the date on which the Plan was approved by
stockholders as set forth in Section 18.
(m)“Eligible Recipient” means an officer, director (including a Non-Employee
Director), employee, co-employee, consultant or advisor of the Company or of any
Parent or Subsidiary who provides services to the Company.


3



--------------------------------------------------------------------------------




(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time-to-time.
(o)“Fair Market Value” means, as of any given date, the fair market value of a
share of Stock as determined by the Administrator using any reasonable method
and in good faith; provided that if shares of Stock are admitted to trading on a
national securities exchange, the fair market value of a share of Stock on any
date shall be the closing sale price reported for such share on the exchange on
such date on which a sale was reported.
(p)“Free Standing Rights” has the meaning set forth in Section 8 hereof.
(q)“Free Standing Stock Appreciation Rights” has the meaning set forth in
Section 8 hereof.
(r)“Incentive Stock Option” means any Stock Option intended to be designated as
an “incentive stock option” within the meaning of Section 422 of the Code.
(s)“NSAM” means NorthStar Asset Management Group Inc., a Delaware corporation
and the predecessor of the Company, which merged with and into the Company in
connection with the CLNS Merger.
(t)“Non-Employee Director” means a director of the Company who is not an
employee of the Company who qualifies as a “non-employee director” as defined in
Rule 16b-3 under the Exchange Act and as an “outside director” as defined in
Section 162(m) of the Code.
(u)“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option, including any Stock Option that provides (as of the time such
Stock Option is granted) that it will not be treated as an Incentive Stock
Option.
(v)“Other Awards” means an award granted pursuant to Section 12 hereof.
(w)“Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations in the
chain (other than the Company) owns stock possessing 50% or more of the combined
voting power of all classes of stock in one of the other corporations in the
chain.
(x)“Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority in Section 3 below, to receive an
Award.
(y)“Performance-Based Award” means any Award of Restricted Stock, Restricted
Stock Units, Cash-Based Award or Other Award granted to a Covered


4



--------------------------------------------------------------------------------




Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.
(z)“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level or entity specified by the Administrator,
including, but not limited to, the Company’s Parent, the Company or a unit,
division, group, or Subsidiary of the Company or any entity managed by the
Company or its Subsidiary and/or any combination of the foregoing) that will be
used to establish Performance Goals are limited to the following: total
shareholder return; cash available for distribution; earnings before interest,
taxes, depreciation and amortization; net income (loss) (either before or after
interest, taxes, depreciation and/or amortization or any other adjustment);
changes in the market price of the Stock or stock of any entity managed by the
Company or its subsidiary; economic value-added; funds from operations or
similar measures, including adjusted funds from operations and equity adjusted
funds from operations; sales or revenue; acquisitions or strategic transactions;
operating income (loss); cash flow (including, but not limited to, operating
cash flow and free cash flow); return on capital, assets, equity, or investment;
return on sales; liquidity; balance sheet liquidity; CDO liquidity; discounted
payoff; non-listed REIT capital-raise; gross or net profit levels; productivity;
expense; margins; operating efficiency; working capital; earnings (loss) per
share of Stock or stock of any entity managed by the Company or its subsidiary;
sales or market shares and assets under management; any of which may be measured
either in absolute terms or as compared to any incremental increase or as
compared to results of a peer group or index. The Administrator may
appropriately adjust any evaluation of performance under a Performance Goal to
exclude any of the following events that occurs during the applicable
performance period: (i) asset write-downs or impairments, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reporting
results, (iv) accruals for reorganizations and restructuring programs, (v) any
non-recurring items, including those described in the Financial Accounting
Standards Board’s authoritative guidance and/or in management’s discussion and
analysis of financial condition of operations appearing the Company’s (or other
applicable entity’s) annual report to stockholders for the applicable year, and
(vi) any other extraordinary items adjusted from the Company U.S. GAAP results.
(aa)“Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Criteria will be measured for the
purpose of determining a grantee’s right to and the payment of an Award of
Restricted Stock, Restricted Stock Units, Cash-Based Award or Other Award, the
vesting and/or payment of which is subject to the attainment of one or more
Performance Goals.


5



--------------------------------------------------------------------------------




(ab)“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
(ac)“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
(ad)“Plan” has the meaning set forth to it in Section 1 hereof.
(ae)“Related Rights” has the meaning set forth in Section 8 hereof.
(af)“Related Stock Appreciation Rights” has the meaning set forth in Section 8
hereof.
(ag)“Restricted Period” has the meaning set forth in Section 9 hereof.
(ah)“Restricted Stock” means shares of Stock subject to certain restrictions
granted pursuant to Section 9 below.
(ai)“Restricted Stock Unit” means an Award of phantom stock units subject to
certain restrictions granted pursuant to Section 10 below, which may be settled
in Stock.
(aj)“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a transaction described in Section 5(b) below.
(ak)“Securities Act” means the Securities Act of 1933, as amended.
(al)“Stock” means the common stock, par value $0.01 per share, of the Company.
(am)“Stock Appreciation Right” means the right pursuant to an award granted
under Section 8 below to receive an amount equal to the excess, if any, of (A)
the Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of Stock covered by such right or such
portion thereof, over (B) the aggregate exercise price of such right or such
portion thereof.
(an)“Stock Option” means an option to purchase shares of Stock granted pursuant
to Section 7 below.
(ao)“Subsidiary” means any corporation or other entity (other than the Company)
in which the Company has a controlling interest, either directly or indirectly.


6



--------------------------------------------------------------------------------




(ap)“Unit” or “Units” means units, membership units or other equity interests in
the operating partnership or limited liability company subsidiary of the
Company.
Section 3.    Administration.
(a)The Plan shall be administered in accordance with the requirements of Section
162(m) of the Code (but only to the extent necessary and desirable to maintain
qualification of Awards under the Plan under Section 162(m) of the Code) and, to
the extent applicable, Rule 16b-3 under the Exchange Act by the Administrator.
(b)The Administrator shall have the power and authority to grant Stock,
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Dividend Equivalent Rights, Cash-Based
Awards, Other Awards or any combination of the foregoing hereunder to Eligible
Recipients pursuant to the terms of the Plan. In particular, but without
limitation, the Administrator shall have the authority:
(i)     to select those Eligible Recipients who shall be Participants;
(ii)     to determine whether and to what extent Awards are to be granted
hereunder to Participants;
(iii)     to determine the number of shares of Stock to be covered by each Award
granted hereunder;
(iv)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of each Award granted hereunder, including the waiver or
modification of any such terms or conditions;
(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, which shall govern all written instruments evidencing Awards
granted hereunder, including the waiver or modification of any such terms or
conditions;
(vi)     to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time-to-time deem advisable; and
(vii)    to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any award certificates relating thereto) and to otherwise
supervise the administration of the Plan.
(c)The Administrator may, in its absolute discretion, without amendment to the
Plan: (i) accelerate the date on which any Stock Option or Stock Appreciation
Right granted under the Plan becomes exercisable, waive or amend the


7



--------------------------------------------------------------------------------




operation of Plan provisions respecting exercise after termination of employment
or otherwise adjust any of the terms of such Stock Option or Stock Appreciation
Right; and (ii) accelerate the lapse of restrictions or waive any condition
imposed hereunder, with respect to any share of Restricted Stock, Restricted
Stock Unit or Other Award or otherwise adjust any of the terms applicable to any
such Award; provided, however, that no action under this Section 3(c) shall
adversely affect any outstanding Award without the consent of the holder
thereof.
(d)All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Administrator, nor any officer or
employee of the Company acting on behalf of the Administrator, shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan and all members of the Administrator and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.
Section 4.    Shares Reserved for Issuance Under the Plan.
The total number of shares of Stock reserved and available for issuance under
the Plan shall be 33,841,967 shares of Stock, subject to adjustment as provided
in Section 5(a), which represents 22,500,000 shares of Stock originally
authorized and reserved for issuance (the “Initial Limit”), plus 11,341,967
additional shares of Stock added as a result of Annual Increases (as defined
below) occurring pursuant to the terms of the Plan prior to the effective time
of the CLNS Merger. For the avoidance of doubt, the total number of shares of
Stock available for issuance under the Plan following the effective time of the
CLNS Merger will be reduced by the number of shares of common stock of NSAM
issued prior to the effective time of the CLNS Merger pursuant to Awards granted
under the Plan. In addition, on January 1, 2018 and each January 1 thereafter,
the number of shares of Stock reserved and available for issuance under the Plan
shall be cumulatively increased by two percent (2%) of the number of shares of
Stock issued and outstanding on the immediately preceding December 31 (the
“Annual Increase”). For purposes of this limitation, the shares of Stock
underlying any Awards that are forfeited, canceled, held back upon exercise of a
Stock Option or settlement of an Award to cover the exercise price or tax
withholding, reacquired by the Company prior to vesting, satisfied without the
issuance of Stock or otherwise terminated (other than by exercise) shall be
added back to the shares of Stock available for issuance under the Plan. Subject
to such overall limitations, shares of Stock may be issued up to the Initial
Limit pursuant to Incentive Stock Options, and Stock Options or Stock
Appreciation Rights with respect to no more than the Initial Limit may be
granted to any one individual Eligible Recipient during any one calendar year
period. The shares available for issuance under the Plan may be authorized but
unissued shares of Stock or shares of Stock reacquired by the Company.


8



--------------------------------------------------------------------------------




Section 5.    Equitable Adjustments; Sale Events
(a)Upon the occurrence of any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock, the Administrator shall make appropriate equitable
adjustments, which may include, without limitation, adjustments to: (i) the
aggregate number of shares of Stock reserved for issuance under the Plan; (ii)
the kind, number and exercise price of outstanding Stock Options and Stock
Appreciation Rights granted under the Plan; and (iii) the kind, number and
purchase price of shares of Stock subject to outstanding awards of Restricted
Stock, Restricted Stock Units, Dividend Equivalent Rights and Other Awards
granted under the Plan, in each case as may be determined by the Administrator,
in its sole discretion. The Administrator shall also make appropriate equitable
adjustments in the number of shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. Such other substitutions or adjustments shall be made as may be
determined by the Administrator, in its sole discretion. The adjustment by the
Administrator shall be final, binding and conclusive.
(b)Except as the Administrator may otherwise specify with respect to particular
Awards in the relevant award certificate, in the case of and subject to the
consummation of (1) a merger, share exchange, reorganization or consolidation or
(2) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated Person, all Stock Options and Stock
Appreciation Rights that are not exercisable immediately prior to the effective
time of such transaction shall become fully exercisable as of the effective time
of such transaction, all other Awards with time-based vesting, conditions or
restrictions shall become fully vested and nonforfeitable as of the effective
time of such transaction and all Awards with conditions and restrictions
relating to the attainment of performance goals may become vested and
nonforfeitable in connection with such transaction in the Administrator’s
discretion, unless, in any case, the parties to such transaction agree that
Awards will be assumed or continued by the successor entity or new Awards of the
successor entity or parent thereof will be substituted for such Awards with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree. Upon the effective
time of any such transaction, the Plan and all outstanding Awards granted
hereunder shall terminate, unless provision is made in connection with such
transaction in the sole discretion of the parties thereto for the assumption or
continuation of such Awards by the successor entity, or the substitution of such
Awards with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree. In the event of such
termination: (1) the Company shall have the option (in its sole discretion) to
make or provide for a cash payment to the holders of Stock Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the Sale Price multiplied by the number of
shares of Stock subject to outstanding Options and Stock Appreciation Rights (to
the extent then exercisable (after taking into account any acceleration
hereunder) at prices not in excess


9



--------------------------------------------------------------------------------




of the Sale Price) and (B) the aggregate exercise price of all such outstanding
Options and Stock Appreciation Rights; or (2) each Participant shall be
permitted, within a specified period of time prior to the consummation of such
transaction as determined by the Administrator, to exercise all outstanding
Options and Stock Appreciation Rights held by such Participant. In connection
with any such transaction in which the shares of Stock are exchanged for or
converted into the right to receive cash, the parties to any such transaction
may also provide that some or all outstanding Awards that would otherwise not be
fully vested and exercisable in full after giving effect to the transaction will
be converted (a “Converted Award”) into the right to receive the Sale Price
multiplied by the number of shares subject to such Awards (net of the applicable
exercise price), subject to any remaining vesting provisions relating to such
Awards and the other terms and conditions of such transaction (such as
indemnification obligations and purchase price adjustments) to the extent
provided by the parties to such transaction.
Section 6.    Eligibility.
Eligible Recipients shall be eligible to be granted Stock, Incentive Stock
Options, Non-Qualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Dividend Equivalent Rights, Cash-Based Awards,
Other Awards or any combination of the foregoing hereunder. The Participants
under the Plan shall be selected from time-to-time by the Administrator, in its
sole discretion, from among the Eligible Recipients, and the Administrator shall
determine, in its sole discretion, the number of shares of Stock covered by each
such Award.
Section 7.    Stock Options.
Stock Options may be granted alone or in addition to other Awards granted under
the Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time-to-time approve, and the provisions of Stock Option
awards need not be the same with respect to each Participant. Each participant
who is granted a Stock Option shall receive an award certificate of the Stock
Option, in such form as the Administrator shall determine, which shall set
forth, among other things, the option price of the Stock Option, the term of the
Stock Option and provisions regarding exercisability of the Stock Option granted
thereunder.
The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options.
The Administrator shall have the authority to grant to any officer or employee
of the Company or of any Parent or Subsidiary (including directors who are also
officers of the Company) Incentive Stock Options, Non-Qualified Stock Options or
both types of Stock Options (in each case with or without Stock Appreciation
Rights). Directors who are not also employees or officers of the Company or of
any Parent or Subsidiary, consultants or advisors to the Company or to any
Parent or Subsidiary may only be granted Non-Qualified Stock Options (with or
without Stock Appreciation Rights). To the extent that any Stock Option does not
qualify as an Incentive Stock


10



--------------------------------------------------------------------------------




Option, it shall constitute a separate Non-Qualified Stock Option. More than one
Stock Option may be granted to the same Participant and be outstanding
concurrently hereunder.
Stock Options granted under the Plan shall be subject to the following terms and
conditions and to the award certificate evidencing each Award which shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable:
(a)Option Price. The option exercise price per share of Stock underlying each
Stock Option shall be determined by the Administrator in its sole discretion at
the time of grant but shall not be less than 100% of the Fair Market Value of
the Stock on such date (or with respect to Incentive Stock Options, 110% of the
Fair Market Value per share on such date if, on such date, the Eligible
Recipient owns, or is deemed to own under the Code, stock possessing more than
ten percent (10%) (a “Ten Percent Owner”) of the total combined voting power of
all classes of Stock).
(b)Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if the
Eligible Recipient is a Ten Percent Owner, an Incentive Stock Option may not be
exercisable after the expiration of five years from the date such Incentive
Stock Option is granted.
(c)Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after the time of grant; provided, however, that no action following the
time of grant shall adversely affect any outstanding Stock Option without the
consent of the holder thereof. The Administrator may provide at the time of
grant, in its sole discretion, that any Stock Option shall be exercisable only
in installments, and the Administrator may waive such installment exercise
provisions at any time, in whole or in part, based on such factors as the
Administrator may determine, in its sole discretion, including but not limited
to in connection with any change in control of the Company.
(d)Method of Exercise. Subject to Section 7(c), Stock Options may be exercised
in whole or in part at any time during the option period, by giving written
notice of exercise to the Company specifying the number of shares of Stock to be
purchased, accompanied by payment in full of the purchase price in cash or its
equivalent, as determined by the Administrator. As determined by the
Administrator, in its sole discretion, payment in whole or in part may also be
made: (i) by certified or bank check or other instrument acceptable to the
Administrator; (ii) in the form of unrestricted Stock already owned by the
Participant which has a Fair Market Value on the date of surrender equal to the
aggregate option price of the Stock as to which such Stock Option shall be
exercised and subject to such other terms and conditions as the Administrator
may provide, provided, however, that in the case of an Incentive Stock Option,
the right to make payment in the form of already owned shares of Stock may be
authorized only at the time of grant; (iii) by the Participant delivering to the
Company a properly executed


11



--------------------------------------------------------------------------------




exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the Participant chooses to pay
the purchase price as so provided, the Participant and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Administrator shall prescribe as a condition of such payment
procedure; (iv) with respect to Stock Options that are not Incentive Stock
Options, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; (v) any other form of consideration approved by the
Administrator and permitted by applicable law; or (vi) any combination of the
foregoing.
(e)Rights as Stockholder. A Participant shall generally have the rights to
dividends and any other rights of a stockholder with respect to the Stock
subject to the Stock Option only after the Participant has given written notice
of exercise, has paid in full for such shares, and, if requested, has given the
representation described in paragraph (b) of Section 17 below.
(f)Termination of Employment or Service. In the event that a Participant ceases
to be employed by or to provide services to any of the Company, any Parent or
any Subsidiary, any outstanding Stock Options previously granted to such
Participant shall be exercisable at such time or times and subject to such terms
and conditions as set forth in the award certificate governing such Awards.
Unless otherwise provided in the award certificate, Stock Options granted to
such Participant, to the extent they were not vested and exercisable at the time
of such termination, shall expire on the date of such termination.
(g)Annual Limit on Incentive Stock Options. In addition to the limitation
applicable to Stock Options in Section 4 above, to the extent that the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of shares of Stock with respect to which Incentive Stock Options
granted to a Participant under this Plan and all other option plans of the
Company or of any Parent or Subsidiary become exercisable for the first time by
the Participant during any calendar year exceeds $100,000 (as determined in
accordance with Section 422(d) of the Code), the portion of such Incentive Stock
Options in excess of $100,000 shall be treated as Non-Qualified Stock Options.
Section 8.    Stock Appreciation Rights.
Stock Appreciation Rights may be granted either alone (“Free Standing Rights”)
or in conjunction with all or part of any Stock Option granted under the Plan
(“Related Rights”). In the case of a Non-Qualified Stock Option, Related Rights
may be granted either at or after the time of the grant of such Stock Option. In
the case of an Incentive Stock Option, Related Rights may be granted only at the
time of the grant of the Incentive Stock Option. The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Stock Appreciation Rights shall be made;


12



--------------------------------------------------------------------------------




the number of shares of Stock to be awarded, the exercise price and all other
conditions of Stock Appreciation Rights. The provisions of Stock Appreciation
Rights need not be the same with respect to each Participant.
Stock Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions and to the award certificate evidencing such
Award which shall contain such additional terms and conditions, not inconsistent
with the terms of the Plan, as the Administrator shall deem desirable:
(a)Awards. Participants who are granted Stock Appreciation Rights shall have no
rights as stockholders of the Company with respect to the grant or exercise of
such rights.
(b)Exercisability.
(i)    Stock Appreciation Rights that are Free Standing Rights (“Free Standing
Stock Appreciation Rights”) shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.
(ii)    Stock Appreciation Rights that are Related Rights (“Related Stock
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 7 above and this Section 8 of the
Plan; provided, however, that a Related Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if and when
the Fair Market Value of the Stock subject to the Incentive Stock Option exceeds
the option price of such Stock Option.
(c)Payment Upon Exercise.
(i)    Upon the exercise of a Free Standing Stock Appreciation Right, the
Participant shall be entitled to receive up to, but not more than, an amount in
cash or that number of shares of Stock (or any combination of cash and shares of
Stock) equal in value to the excess of the Fair Market Value of one share of
Stock as of the date of exercise over the price per share specified in the Free
Standing Stock Appreciation Right (which price shall be no less than 100% of the
Fair Market Value of the Stock on the date of grant) multiplied by the number of
shares of Stock in respect of which the Free Standing Stock Appreciation Right
is being exercised, with the Administrator having the right to determine the
form of payment.
(ii)    A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Stock Option. Upon such exercise and
surrender, the Participant shall be entitled to receive up to, but not more
than, an amount in cash or that number of shares of Stock (or any combination of
cash and shares of Stock) equal in value to the excess of the Fair Market Value
of one share of Stock as of


13



--------------------------------------------------------------------------------




the date of exercise over the option price per share specified in the related
Stock Option multiplied by the number of shares of Stock in respect of which the
Related Stock Appreciation Right is being exercised, with the Administrator
having the right to determine the form of payment. Stock Options which have been
so surrendered, in whole or in part, shall no longer be exercisable to the
extent the Related Rights have been so exercised.
(d)Termination of Employment or Service.
(i)    In the event that a Participant ceases to be employed by or to provide
services to any of the Company, any Parent or any Subsidiary, any outstanding
Stock Appreciation Rights previously granted to such Participant shall be
exercisable at such time or times and subject to such terms and conditions as
set forth in the award certificate governing such Awards. Unless otherwise
provided in the award certificate, Stock Appreciation Rights granted to such
Participant, to the extent they were not vested and exercisable at the time of
such termination, shall expire on the date of such termination.
(ii)    In the event of the termination of employment or service of a
Participant who has been granted one or more Related Stock Appreciation Rights,
such rights shall be exercisable at such time or times and subject to such terms
and conditions as applicable to the related Stock Options.
(e)Term.
(i)The term of each Free Standing Stock Appreciation Right shall be fixed by the
Administrator, but no Free Standing Stock Appreciation Right shall be
exercisable more than ten years after the date such right is granted.
(ii)The term of each Related Stock Appreciation Right shall be the term of the
Stock Option to which it relates, but no Related Stock Appreciation Right shall
be exercisable more than ten years after the date such right is granted.
Section 9.    Restricted Stock.
Awards of Restricted Stock may be issued either alone or in addition to other
Awards granted under the Plan and shall be evidenced by an award certificate.
The Administrator shall determine the Eligible Recipients to whom, and the time
or times at which, Restricted Stock awards shall be made; the number of shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Stock; the Restricted Period (as defined in Section 9
(c)) applicable to Restricted Stock awards; and all other conditions applicable
to Restricted Stock awards. The provisions of the awards of Restricted Stock
need not be the same with respect to each Participant.


14



--------------------------------------------------------------------------------




(a)    Purchase Price. The price per share, if any, that a Participant must pay
for shares purchasable under an award of Restricted Stock shall be determined by
the Administrator in its sole discretion at the time of grant.
(b)    Awards and Certificates. If such Restricted Stock is certificated, each
Participant who is granted an award of Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, which certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to any
such Award; provided that the Company may require that the stock certificates
evidencing Restricted Stock granted hereunder be held in the custody of the
Company until the restrictions thereon shall have lapsed, and that, as a
condition of any Restricted Stock award, the Participant shall have delivered a
stock power, endorsed in blank, relating to the shares covered by such Award.
Uncertificated Restricted Stock shall be accompanied by a notation on the
records of the Company or the transfer agent to the effect that they are subject
to forfeiture until such shares of Restricted Stock are vested.
(c)    Nontransferability; Restrictions. The Restricted Stock awards granted
pursuant to this Section 9 shall be subject to the restrictions on
transferability set forth in this Section 9(c) and Section 17(c) during such
period as may be set by the Administrator in the award certificate (the
“Restricted Period”); provided that the Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine in its sole
discretion. The Administrator may also impose such other restrictions and
conditions, including the achievement of pre-established corporate performance
goals on awarded Restricted Stock as it deems appropriate. Any attempt to
dispose of any Restricted Shares in contravention of any such restrictions shall
be null and void and without effect.
(d)    Rights as a Stockholder. Except as provided in Section 9(b) or as
otherwise provided in an award certificate, the Participant shall possess all
incidents of ownership with respect to shares of Restricted Stock during the
Restricted Period, including the right to receive dividends with respect to such
shares and to vote such shares. If certificated, certificates for unrestricted
shares of Stock shall be delivered to the Participant promptly after, and only
after, the Restricted Period shall expire without forfeiture in respect of such
awards of Restricted Stock except as the Administrator, in its sole discretion,
shall otherwise determine.
(e)    Termination of Employment. In the event that a Participant ceases to be
employed by or to provide services to any of the Company, any Parent or any
Subsidiary during the Restricted Period, any rights pursuant to any Award of
Restricted Stock previously granted to such Participant shall be subject to such
terms and conditions as set forth in the award certificate governing such
Awards. Unless otherwise provided in the award certificate, the Restricted Stock
awards granted to such Participant, to the extent that restrictions have not
lapsed or applicable conditions have not been met at the


15



--------------------------------------------------------------------------------




time of such cessation of employment or provision of services, shall expire on
the date of such termination.
Section 10.    Restricted Stock Units.
(a)    Nature of Restricted Stock Units. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. Each grant of Restricted Stock Units shall be evidenced by an award
certificate. The terms and conditions of each such grant of Restricted Stock
Units shall be determined by the Administrator and such terms and conditions may
differ among individual Awards and Participants. At the time and upon the terms
and conditions set forth in the award certificate with respect to Restricted
Stock Units, the Restricted Stock Units shall be settled in the form of shares
of Stock; provided that, to the extent permitted in the award certificate, the
Restricted Stock Units may be settled in cash or such other consideration as may
be specified in such award certificate. To the extent that an award of
Restricted Stock Units is subject to Section 409A of the Code, it may contain
such additional terms and conditions as the Administrator shall determine in its
sole discretion in order for such Award to comply with the requirements of
Section 409A of the Code.
(b)    Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a Participant to elect to
receive a portion of future cash compensation otherwise due to such Participant
in the form of an award of Restricted Stock Units. Any such election shall be
made in writing and shall be delivered to the Company no later than the date
specified by the Administrator and in accordance with Section 409A of the Code
and such other rules and procedures established by the Administrator. Any such
future cash compensation that the Participant elects to defer shall be converted
to a fixed number of Restricted Stock Units based on the Fair Market Value of
Stock on the date the compensation would otherwise have been paid to the
Participant if such payment had not been deferred as provided herein. The
Administrator shall have the sole right to determine whether and under what
circumstances to permit such elections and to impose such limitations and other
terms and conditions thereon as the Administrator deems appropriate. Any
Restricted Stock Units that are elected to be received in lieu of cash
compensation shall be fully vested, unless otherwise provided in the applicable
award certificate.
(c)    Rights as a Stockholder. A Participant shall have the rights as a
stockholder only as to shares of Stock acquired by the Participant upon
settlement of Restricted Stock Units; provided, however, that the Participant
may be credited with Dividend Equivalent Rights with respect to the stock units
underlying his Restricted Stock Units, subject to such terms and conditions as
the Administrator may determine.


16



--------------------------------------------------------------------------------




Section 11.    Dividend Equivalent Rights
(a)    Dividend Equivalent Rights. A Dividend Equivalent Right may be granted
hereunder to any Eligible Recipient as a component of an Award or as a
freestanding award. The terms and conditions of Dividend Equivalent Rights shall
be specified in an award certificate with respect to the Award. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment or such other price as may then
apply under a dividend reinvestment plan sponsored by the Company, if any, as
specified in the applicable Award. The Administrator may provide that Dividend
Equivalent Rights may be settled in cash or shares of Stock or a combination
thereof, in a single installment or installments. A Dividend Equivalent Right
granted as a component of an Award may provide that such Dividend Equivalent
Right shall be settled upon settlement or payment of, or lapse of restrictions
on, such other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award. A Dividend
Equivalent Right granted as a component of an Award may also contain terms and
conditions different from such other Award.
(b)    Termination. Except as may otherwise be provided by the Administrator
either in the applicable award certificate or, subject to Section 15 below, in
writing after the Award is issued, a Participant’s rights in all Dividend
Equivalent Rights granted as a component of an Award that has not vested shall
automatically terminate upon the Participant’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
Section 12.    Other Awards.
(a)    Nature of Other Awards. Other forms of Awards (“Other Awards”) that may
be granted under the Plan include Awards that are valued in whole or in part by
reference to, or are otherwise calculated by reference to or based on, shares of
Stock, including without limitation: (i) Units; (ii) convertible preferred
stock, convertible debentures and other convertible, exchangeable or redeemable
securities or equity interests (including Units); (iii) membership interests in
a Subsidiary or operating partnership; and (iv) Awards valued by reference to
book value, fair value or performance parameters relative to the Company or any
Subsidiary or group of Subsidiaries. For purposes of calculating the number of
shares of Stock underlying an Other Award relative to the total number of shares
of Stock reserved and available for issuance under Section 4, the Administrator
shall establish in good faith the maximum number of shares of Stock to which a
grantee of such Other Award may be entitled upon fulfillment of all applicable
conditions set forth in the relevant Award documentation, including vesting,
accretion factors, conversion ratios, exchange ratios and the like. If and when
any such conditions are no longer capable of being met, in whole or in part, the
number of shares of Stock underlying such Other Award shall be reduced
accordingly by the Administrator and the


17



--------------------------------------------------------------------------------




related shares of Stock shall be added back to the shares of Stock available for
issuance under the Plan. Other Awards may be issued either alone or in addition
to other Awards granted under the Plan and shall be evidenced by an Award
certificate. The Administrator shall determine the Eligible Recipients to whom,
and the time or times at which, Other Awards shall be made; the number of shares
of Stock or Units to be awarded; the price, if any, to be paid by the
Participant for the acquisition of Other Awards; and the restrictions and
conditions applicable to Other Awards. Conditions may be based on continuing
employment (or other service relationship), computation of financial metrics
and/or achievement of pre-established performance goals and objectives. The
Administrator may require that Other Awards be held through a limited
partnership or a similar “look-through” entity and the Administrator may require
such limited partnership or similar entity to impose restrictions on its
partners or other beneficial owners that are not inconsistent with the
provisions of this Section 12. The provisions of the grant of Other Awards need
not be the same with respect to each Participant.
(b)    Rights as Stockholder. Until such time as an Other Award is actually
converted into, exchanged for, or paid out in shares of Stock, a Participant
shall have no rights as a holder of Stock.
(c)    Termination of Employment or Service. In the event that a Participant
ceases to be employed by or to provide services to the Company, any Parent, or
any Subsidiary, any outstanding Other Awards previously granted to such
Participant shall be subject to such terms and conditions as set forth in the
Award certificate governing such Other Awards. Except as may otherwise be
provided by the Administrator either in the Award certificate, or subject to
Section 15 below, in writing after the Award certificate is issued, a
Participant’s rights in all Other Awards that have not vested shall
automatically terminate upon the Participant’s termination of employment (or
cessation of service relationship) with the Company, its Parents and its
Subsidiaries for any reason.
Section 13.    Cash-Based Awards.
The Administrator may grant Cash-Based Awards under the Plan. A Cash-Based Award
is an Award that entitles the Participant to a payment in cash upon the
attainment of specified Performance Goals. The Administrator shall determine the
maximum duration of the Cash-Based Award, the amount of cash to which the
Cash-Based Award pertains, the conditions upon which the Cash-Based Award shall
become vested or payable, and such other provisions as the Administrator shall
determine. Each Cash-Based Award shall specify a cash-denominated payment
amount, formula or payment ranges as determined by the Administrator. Payment,
if any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash.
Section 14.    Performance Based Awards to Covered Employees.
(a)    Performance-Based Awards. The Administrator may grant one or more
Performance-Based Awards in the form of Restricted Stock, Restricted Stock
Units,


18



--------------------------------------------------------------------------------




Other Awards or Cash-Based Awards payable upon the attainment of Performance
Goals that are established by the Administrator and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Administrator. The Administrator shall
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle. Each Performance-Based
Award shall comply with the provisions set forth below.
(b)    Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first ninety (90) days of a Performance Cycle (or if the Performance Cycle is
other than one year, within the maximum period allowed under Section 162(m) of
the Code) the Performance Criteria for such grant, and the Performance Goals
with respect to each Performance Criterion (including a threshold level of
performance below which no amount will become payable with respect to such
Award). Each Performance-Based Award will specify the amount payable, or the
formula for determining the amount payable, upon achievement of the various
applicable performance targets. The Performance Criteria established by the
Administrator may be (but need not be) different for each Performance Cycle and
different Performance Goals may be applicable to Performance-Based Awards to
different Covered Employees.
(c)    Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award.
(d)    Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is the Initial Limit
(subject to adjustment as provided in Section 5(a) hereof) or $100,000,000 in
the case of a Performance-Based Award that is payable in cash.
Section 15.    Amendment and Termination.
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the
Participant’s consent. Except as provided in Section 5, in no event may the
Administrator exercise its discretion to reduce the exercise price of
outstanding Stock Options or Stock Appreciation Rights or cancel, exchange,
substitute, buyout or surrender outstanding Stock Options or Stock Appreciation
Rights in exchange for cash, other awards or Stock Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Stock Options or Stock Appreciation Rights without shareholder
approval. The Board, in its discretion, may determine to make any Plan
amendments subject to approval by the Company’s stockholders for purposes of
complying with applicable stock


19



--------------------------------------------------------------------------------




exchange requirements, ensuring that compensation earned under Awards qualifies
as performance-based compensation under Section 162(m) of the Code or ensuring
that Incentive Stock Options granted under the Plan are qualified under Section
422 of the Code. Nothing in this Section 15 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 5.
Section 16.    Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 17.    General Provisions.
(a)    Securities Laws Compliance. Shares of Stock shall not be issued pursuant
to the exercise or settlement of any Award granted hereunder unless the exercise
or settlement of such Award and the issuance and delivery of such shares of
Stock pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act and the
requirements of any stock exchange upon which the Stock may then be listed and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Stock Option exercises and other Awards under the Plan shall
be subject to the Company’s insider trading policy and procedures, as in effect
from time-to-time.
(b)    Delivery of Stock. Certificated Stock granted under this Plan shall be
deemed delivered for all purposes when the Company or a stock transfer agent of
the Company shall have mailed certificates evidencing such Stock in the United
States mail, addressed to the Participant, at the Participant’s last known
address on file with the Company. Uncertificated Stock shall be deemed delivered
for all purposes when the Company or a transfer agent of the Company shall have
given to the Participant by electronic mail (with proof of receipt) or by United
States mail, addressed to the Participant, at the Participant’s last known
address on file with the Company, notice of issuance and recorded the issuance
in its records (which may include electronic “book entry” records).
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any Stock pursuant to the exercise of any Award,
unless and until the Administrator has determined, with advice of counsel (to
the extent the Administrator deems such advice necessary or advisable), that the
issuance and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed, quoted or traded. All
Stock delivered pursuant to the Plan shall be subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state or foreign jurisdiction, securities or other laws,
rules and quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the


20



--------------------------------------------------------------------------------




Administrator may require that an individual make such reasonable covenants,
agreements and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations or
requirements. The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
(c)    Transferability of Awards.
(i)    Transferability. Except as provided in Section 17(c)(ii) below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant or by the Participant’s legal representative or guardian in the
event of the Participant’s incapacity. No Awards shall be sold, assigned,
transferred or otherwise encumbered or disposed of by a Participant other than
by will or by the laws of descent and distribution or pursuant to a domestic
relations order. No Awards shall be subject, in whole or in part, to attachment,
execution or levy of any kind and any purported transfer in violation hereof
shall be null and void.
(ii)    Administrator Action. Notwithstanding Section 17(c)(i), the
Administrator, in its discretion, may provide either in the award certificate
regarding a given Award or by subsequent written approval that the Participant
(who is an employee or director) may transfer his or her Awards (other than any
Incentive Stock Options or Restricted Stock Units) to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a Participant for value.
(iii)    Family Member. For purposes of Section 17(c)(ii), “immediate family
member” shall mean a Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant of the Participant), a trust in
which these persons (or the Participant) have more than fifty percent (50%) of
the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets and any other entity in which
these persons (or the Participant) own more than fifty percent (50%) of the
voting interests.
(iv)    Designation of Beneficiary. Each Participant to whom an Award has been
made under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the
Participant’s death. Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator. If no beneficiary has been designated by a deceased Participant
or if the designated beneficiaries have predeceased the Participant, the
beneficiary shall be the Participant’s estate.


21



--------------------------------------------------------------------------------




(d)    Company Actions; No Right to Employment. Nothing contained in the Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval, if such approval is necessary and
desirable; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Plan shall not confer
upon any Eligible Recipient any right to continued employment or service with
the Company or any Parent or Subsidiary, as the case may be, nor shall it
interfere in any way with the right of the Company or any Parent or Subsidiary
to terminate the employment or service of any of its Eligible Recipients at any
time.
(e)    Payment of Taxes. Each Participant shall, no later than the date as of
which the value of an Award first becomes includible in the gross income of the
Participant for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator regarding payment of any federal,
state or local taxes of any kind required by law to be withheld with respect to
such Award. The obligations of the Company under the Plan shall be conditional
on the making of such payments or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. Subject to approval by the
Administrator, a Participant may elect to have the minimum tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the minimum withholding amount due. The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount. For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of Stock includible in income of the Participants.
Section 18.    Effective Date of Plan.
This Plan was approved by the board of directors of NorthStar Asset Management
Group Inc. on March 28, 2014, and became effective upon approval by the
stockholders of NorthStar Asset Management Group Inc. on March 28, 2014, in
accordance with applicable state law, the bylaws and articles of incorporation
of NorthStar Asset Management Group Inc. and applicable stock exchange rules. No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the amended and
restated Plan is approved by the Board.
Section 19.    Term of Plan.
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date but Awards theretofore granted may extend beyond that
date.


22



--------------------------------------------------------------------------------




Section 20.    Governing Law.
The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of New York, without giving effect to the
conflict of laws principles thereof.





23

